Case: 20-10461   Document: 00515707929   Page: 1   Date Filed: 01/14/2021




          United States Court of Appeals
               for the Fifth Circuit                 United States Court of Appeals
                                                              Fifth Circuit

                                                            FILED
                                                      January 14, 2021
                            No. 20-10461               Lyle W. Cayce
                          Summary Calendar                  Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Ilmane Charone Campas Strong,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-10462
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Ilmane Charone Strong,

                                               Defendant—Appellant.
Case: 20-10461      Document: 00515707929         Page: 2    Date Filed: 01/14/2021

                                    No. 20-10461
                                  c/w No. 20-10462




                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-325-1
                            USDC No. 4:10-CR-126-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Ilmane Charone Strong appeals his conviction and sentence for
   possessing a firearm after felony conviction in violation of 18 U.S.C.
   § 922(g)(1). Strong also appeals his sentence following the revocation of his
   supervised release for a prior bank robbery conviction. For the reasons that
   follow, we AFFIRM.
          Strong contends that the district court plainly erred in accepting his
   guilty plea to possessing a firearm after felony conviction because the statute
   of conviction, 18 U.S.C. § 922(g), is facially unconstitutional. He also argues
   that the district court violated his right to a jury trial by applying the
   mandatory revocation provision of 18 U.S.C. § 3583(g). As Strong readily
   admits, these claims are foreclosed by this court’s precedent. See United
   States v. Garner, 969 F.3d 550, 551-53 (5th Cir. 2020), as revised (Aug. 14,
   2020); United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013). Strong
   brings these claims only to preserve them for further review.
          In addition, Strong argues that his above-policy-statement-range
   revocation sentence was substantively unreasonable. He asserts that the
   district court gave little justification for its selected sentence and did not
   address the mitigating factors he presented.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-10461      Document: 00515707929         Page: 3     Date Filed: 01/14/2021




                                    No. 20-10461
                                  c/w No. 20-10462

          A revocation sentence is reviewed to determine whether it is “plainly
   unreasonable.” United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). This
   standard is “more deferential” than the general standard for reviewing the
   reasonableness of criminal sentences. Id. (cleaned up). A revocation sentence
   is substantively unreasonable where the district court did not account for a
   sentencing factor that should have received significant weight, gave
   significant weight to an irrelevant or improper factor, or made a clear error in
   judgment when balancing the sentencing factors. United States v. Warren,
   720 F.3d 321, 332 (5th Cir. 2013).
          Although Strong complains that the district court provided
   insufficient justification for imposing its chosen sentence and did not address
   mitigating factors, he does not show that the district court failed to account
   for a sentencing factor that should have received significant weight. He
   likewise failed to show that the district court gave significant weight to an
   irrelevant or improper factor. Strong also does not indicate how the district
   court made a clear error in judgment when balancing the sentencing factors.
   See Warren, 720 F.3d at 332. And, he certainly does not show how any such
   error was obvious under existing law. See Miller, 634 F.3d at 843.
   Accordingly, he fails to demonstrate that his sentence was substantively
   unreasonable.
          AFFIRMED.




                                          3